Title: Christopher Clark to Thomas Jefferson, 17 September 1815
From: Clark, Christopher
To: Jefferson, Thomas


          
            Dear Sir,
            mount Prospect 17 sep 15
          
          your favor of the 14 (instant) was delivered to me as I was walking near the gate and could not prevail on the bearer to wait for an answer and observe now what I then intended to state to you that the satisfaction to us from your Visit will be encreased by the pleasure of Seeing your two friends mr Correa and Gilmer (the latter I think I have seen) they may as well as yourself be assured that nothing will be lacking on our part to make there time as agreeable as possable
          
            with Sentiments of Regard & estem I am Dr Sir your mo ob
            Christopher Clark
          
        